This office action is in response to Applicant’s amendments/remarks received October 15, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-18 are pending and under consideration.

Priority:  This application claims benefit of provisional application 62/772841, filed November 29, 2018.

Objections and Rejections
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 10 is directed to a cell comprising a polynucleotide molecule.  It is disclosed in the specification that the cell may be a eukaryotic cell…but are not limited to mammalian cells (at least paragraph 0086 of the application publication), where a cell may be an in vivo cell (at least paragraph 0082).  Therefore, the cell recited in the claim reasonably comprises a human cell and the claim 

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive. 
Applicant asserts that human cells expressing a construct (of claim 1) are not naturally occurring.
Applicant’s remarks are not persuasive.  As noted above, the cell recited in the claim still reasonably comprise a human cell and the claim therefore encompasses a human organism.  It is suggested that an amendment of the claim to an “isolated” cell would help to overcome the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 is drawn to a light responsive construct comprising a first photoreceptive polypeptide domain and a second photoreceptive polypeptide domain, wherein said first and second photoreceptive polypeptide domains are operatively-linked via a flexible linker and are capable of dimerizing with each other.  Claim 1 has been amended to recite that the first and second photoreceptive polypeptide domains independently comprise a Light-Oxygen-Voltage (LOV) photoreceptor domain, a LOV2 photoreceptor domain, a Cryptochrome photoreceptor domain, Blue-light-using FAD photoreceptor domain, a Phytochrome photoreceptor domain, a 
Claims 2-7 are dependent on claim 1 and recite wherein at least one of the first or second photoreceptive polypeptide domains comprises a LOV domain of Neurospora crassa VIVID protein (claim 2), the flexible linker comprises about 20 to about 100 amino acid residues (claim 3), the flexible linker comprises one or more Gly-Ser-Gly motifs (claim 4), wherein said construct further comprises a protein of interest (claim 6), where the protein of interest is a kinase, phosphatase, or recombinase (claim 6).
Claims 17-18 are drawn to a fusion protein comprising a protein of interest and said light responsive construct.  Claim 17 has been amended to recite the first and second photoreceptive polypeptide domains independently comprise a Light-Oxygen-Voltage (LOV) photoreceptor domain, a LOV2 photoreceptor domain, a Cryptochrome photoreceptor domain, Blue-light-using FAD photoreceptor domain, a Phytochrome photoreceptor domain, a N-terminal domain of cryptochrome-interacting basic-helix-loop-helix protein (CIBN), a phytochrome interacting factor, a Flavin-binding, Kelch repeat, F-box 1, Dronpa, EL222 protein, or a UVR8 photoreceptor domain. 
Claims 8-10 are drawn to nucleic acid molecules encoding said light responsive construct and a cell comprising said nucleic acid molecules.
Claims 11-16 are drawn to a method of regulating the activity of a protein of interest comprising utilizing said light responsive construct and a protein of interest functional domain.  Claim 11 has also been amended to recite the first and second photoreceptive polypeptide domains independently comprise a Light-Oxygen-Voltage (LOV) photoreceptor domain, a 
Accordingly, the claims encompass a significantly large genus of proteins or polypeptides defined through their activity only and do not require any particular structure and comprise any number of modifications (or any type of mutations including insertions, deletions, and substitutions with any known amino acid/nucleic acid) at any location, nucleic acid molecules encoding said polypeptides, any cell comprising said nucleic acid molecules, and methods of regulating the activity of any protein of interest.  The recited genus of cells comprises any organism, cell or microorganism.  As such, the described genera are biomolecules defined solely by their functional characteristics, which is not sufficient characteristic for written description purposes.  MPEP 2163.  Further, the specification does not provide any discussion of a known correlation between structure and an amino acid sequence having function to dimerize when exposed to light, and when further attached to any protein of interest, sufficient to compensate for the lack of representative number of species provided by the specification or art of record to allow one of ordinary skill to reasonably identify or envision a number of species commensurate with the structural breadth and substantial structural variation encompassed by the recited genera of polypeptides comprising a first photoreceptive domain and a second photoreceptive domain capable of forming a dimer, and further attached to any protein of interest and capable of regulating its activity, and nucleic acid molecules encoding said polypeptides.  Accordingly, the claims encompass a significantly large genus of polypeptides defined through their activity only 
The specification appears to disclose optogenetic regulation of tyrosinase kinase Src with specific LOV domains from Neurospora crassa VVD protein (example 2).  The specification also appears to provide guidance for optogenetic regulation of phosphotyrosine phosphatase 2 (Shp2) (example 3) and Cre recombinase (example 4).  However, the biomolecules encompassed by the claims have no particular structure and include variants and/or homologues comprising any number of modifications (or any type of mutations including insertions, deletions, and substitutions with any known amino acid/nucleic acid) at any location.  It is known that the effects of allosteric regulation in photoresponsive proteins are difficult to predict (Seifert et al. p. 1917).  General strategies for the engineering of this regulatory mechanism in multiple protein families are still under development (p. 1917).  Insertion of a LOV domain into an effector protein is a complex undertaking because it requires knowledge of boundary conditions such as catalytically relevant conformation transitions or allosterically communicating networks of amino acids that neither are readily available nor comprehensible (p. 1917).  Other than the specific tyrosinase kinase Src attached at defined positions with specific LOV domains from Neurospora crassa VVD protein, the specification fails to disclose any other polypeptides comprising a first photoreceptive domain and a second photoreceptive domain capable of forming a dimer, where the first and second photoreceptive polypeptide domains independently comprise any combination of a Light-Oxygen-Voltage (LOV) photoreceptor domain, a LOV2 photoreceptor domain, a Cryptochrome photoreceptor domain, Blue-light-using FAD photoreceptor domain, a Phytochrome photoreceptor domain, a N-terminal domain of 
The skilled artisan cannot necessarily envision the detailed structures of ALL the polypeptides comprising a first photoreceptive domain and a second photoreceptive domain Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  "in claims to genetic material, however a generic statement such as 'vertebrate insulin cDNA' or 'mammalian insulin cDNA,' without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define the structure of any and all possible combinations of enzymes that fall within its definition or any structural features commonly possessed by members of the genus that 

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific polypeptides comprising a specific protein of interest attached with specific LOV domains from Neurospora crassa VVD protein, i.e. tyrosinase kinase Src attached at defined positions with specific LOV domains from Neurospora crassa VVD protein, and methods of regulating said specific proteins of interest, i.e. tyrosine kinase Src, with defined LOV domains from Neurospora crass VVD protein, does not reasonably provide enablement for all polypeptides comprising a first photoreceptive domain and a second photoreceptive domain capable of forming a dimer, where the first and second photoreceptive polypeptide domains independently comprise any combination of a Light-Oxygen-Voltage (LOV) photoreceptor domain, a LOV2 photoreceptor domain, a Cryptochrome photoreceptor domain, Blue-light-using FAD photoreceptor domain, a Phytochrome photoreceptor domain, a N-terminal domain of cryptochrome-interacting basic-helix-loop-helix .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are directed to polypeptides comprising a first photoreceptive domain and a second photoreceptive domain capable of forming a dimer, where the first and second photoreceptive polypeptide domains independently comprise any combination of a Light-Oxygen-Voltage (LOV) photoreceptor domain, a LOV2 photoreceptor domain, a Cryptochrome photoreceptor domain, Blue-light-using FAD photoreceptor domain, a Phytochrome photoreceptor domain, a N-terminal domain of cryptochrome-interacting basic-helix-loop-helix protein (CIBN), a phytochrome interacting factor, a Flavin-binding, Kelch repeat, F-box 1, Dronpa, EL222 protein, or a UVR8 photoreceptor domain, and further attached to a protein of interest and capable of regulating its activity, nucleic acid molecules encoding said polypeptides, a cell comprising said nucleic acid molecules, and methods of regulating the activity of a protein of interest.  The claims are broader than the enablement provided by the disclosure.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state 
(A) The breadth of the claims:  Claim 1 is drawn to a light responsive construct comprising a first photoreceptive polypeptide domain and a second photoreceptive polypeptide domain, wherein said first and second photoreceptive polypeptide domains are operative-linked via a flexible linker and said first and second photoreceptive polypeptide domains are capable of dimerizing with each other.  Claim 1 has been amended to recite that the first and second photoreceptive polypeptide domains independently comprise a Light-Oxygen-Voltage (LOV) photoreceptor domain, a LOV2 photoreceptor domain, a Cryptochrome photoreceptor domain, Blue-light-using FAD photoreceptor domain, a Phytochrome photoreceptor domain, a N-terminal domain of cryptochrome-interacting basic-helix-loop-helix protein (CIBN), a phytochrome interacting factor, a Flavin-binding, Kelch repeat, F-box 1, Dronpa, EL222 protein, or a UVR8 photoreceptor domain.
Claims 2-7 are dependent on claim 1 and recite wherein at least one of the first or second photoreceptive polypeptide domains comprises a LOV domain of Neurospora crassa VIVID protein (claim 2), the flexible linker comprises about 20 to about 100 amino acid residues (claim 3), the flexible linker comprises one or more Gly-Ser-Gly motifs (claim 4), wherein said construct further comprises a protein of interest (claim 6), where the protein of interest is a kinase, phosphatase, or recombinase (claim 6).

Claims 8-10 are drawn to nucleic acid molecules encoding said light responsive construct and a cell comprising said nucleic acid molecules.
Claims 11-16 are drawn to a method of regulating the activity of a protein of interest comprising utilizing said light responsive construct and a protein of interest functional domain.  Claim 11 has also been amended to recite the first and second photoreceptive polypeptide domains independently comprise a Light-Oxygen-Voltage (LOV) photoreceptor domain, a LOV2 photoreceptor domain, a Cryptochrome photoreceptor domain, Blue-light-using FAD photoreceptor domain, a Phytochrome photoreceptor domain, a N-terminal domain of cryptochrome-interacting basic-helix-loop-helix protein (CIBN), a phytochrome interacting factor, a Flavin-binding, Kelch repeat, F-box 1, Dronpa, EL222 protein, or a UVR8 photoreceptor domain. 
Accordingly, the claims encompass a significantly large genus of proteins or polypeptides defined through their activity only and do not require any particular structure and comprise any number of modifications (or any type of mutations including insertions, deletions, and substitutions with any known amino acid/nucleic acid) at any location, nucleic acid molecules 
The nature and breadth of the claimed invention encompasses polypeptides comprising a first photoreceptive domain and a second photoreceptive domain capable of forming a dimer, where the first and second photoreceptive polypeptide domains independently comprise any combination of a Light-Oxygen-Voltage (LOV) photoreceptor domain, a LOV2 photoreceptor domain, a Cryptochrome photoreceptor domain, Blue-light-using FAD photoreceptor domain, a Phytochrome photoreceptor domain, a N-terminal domain of cryptochrome-interacting basic-helix-loop-helix protein (CIBN), a phytochrome interacting factor, a Flavin-binding, Kelch repeat, F-box 1, Dronpa, EL222 protein, or a UVR8 photoreceptor domain, and further attached 
(B) The nature of the invention:  The nature of the invention is engineering a light responsive construct or optogenetic system for allosteric regulation of proteins.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of proteins and/or the nucleic acid molecules encoding the proteins, it is noted that the amino acid sequence of a polypeptide determines said polypeptide’s structural and functional properties.  Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to e.g., multiple substitutions.  See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)).  The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain.  Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position.  For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”
In this instance, it is known that the effects of allosteric regulation in photoresponsive proteins are difficult to predict (Seifert et al. p. 1917).  General strategies for the engineering of this regulatory mechanism in multiple protein families are still under development (p. 1917).  Insertion of a LOV domain into an effector protein is a complex undertaking because it requires knowledge of boundary conditions such as catalytically relevant conformation transitions or allosterically communicating networks of amino acids that neither are readily available nor comprehensible (p. 1917).
The nature of the invention is such that not any photoreceptive domain pair will form a dimer when exposed to light and that not any protein of interest can be successfully regulated by being attached to photoreceptive domains.  The state of the prior art is that even proteins that are highly similar to the wild-type protein are at times not fully active.  The relative level of skill in this art is very high.  Further, given that the genus of polypeptides comprising a first 
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.”  See MPEP § 2164.03.
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification appears to disclose optogenetic regulation of tyrosinase kinase Src with specific LOV domains from Neurospora crassa VVD protein (example 2).  The specification also appears to provide guidance for optogenetic regulation of phosphotyrosine phosphatase 2 (Shp2) (example 3) and Cre recombinase (example 4).  However, 
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.
Applicant asserts that the claims have been amended to recite where the first and second photoreceptive polypeptide domains independently comprise any combination of a Light-Oxygen-Voltage (LOV) photoreceptor domain, a LOV2 photoreceptor domain, a Cryptochrome photoreceptor domain, Blue-light-using FAD photoreceptor domain, a Phytochrome photoreceptor domain, a N-terminal domain of cryptochrome-interacting basic-helix-loop-helix protein (CIBN), a phytochrome interacting factor, a Flavin-binding, Kelch repeat, F-box 1, Dronpa, EL222 protein, or a UVR8 photoreceptor domain.  Applicant asserts the specification discloses how the light-responsive construct is used for regulating the activity of a protein of 
Applicant’s remarks are not persuasive.  The claims are far broader than the specific examples Applicant provides in the specification.  Further, while claims 1, 11, and 17 have been amended to recite where the first and second photoreceptive polypeptide domains independently comprise any combination of a Light-Oxygen-Voltage (LOV) photoreceptor domain, a LOV2 photoreceptor domain, a Cryptochrome photoreceptor domain, Blue-light-using FAD photoreceptor domain, a Phytochrome photoreceptor domain, a N-terminal domain of cryptochrome-interacting basic-helix-loop-helix protein (CIBN), a phytochrome interacting factor, a Flavin-binding, Kelch repeat, F-box 1, Dronpa, EL222 protein, or a UVR8 photoreceptor domain, the recited genus of polypeptides/proteins are defined through their activity only and do not require any particular structure and comprises any number and type of amino acid residues at any location.  The first and second photoreceptive polypeptide domains are any amino acid sequence.  As such the described genera are biomolecules defined solely by their functional characteristics, which are not sufficient characteristics for written description purposes.  See also MPEP 2163.  See also the reasons noted in the 112(a) rejection above.
Additionally, the claims are far broader than the enablement provided by the disclosure.  
As noted in the 112(a) rejection above and in Applicant’s remarks, the specification discloses optogenetic regulation of tyrosinase kinase Src with specific LOV domains from Neurospora crassa VVD protein (example 2).  The specification also appears to provide guidance for optogenetic regulation of phosphotyrosine phosphatase 2 (Shp2) (example 3) and Cre recombinase (example 4).  

The state of the art is such that the effects of allosteric regulation in photoresponsive proteins are difficult to predict (Seifert et al. p. 1917).  General strategies for the engineering of this regulatory mechanism in multiple protein families are still under development (p. 1917).  Insertion of a LOV domain into an effector protein is a complex undertaking because it requires knowledge of boundary conditions such as catalytically relevant conformation transitions or allosterically communicating networks of amino acids that neither are readily available nor comprehensible (p. 1917).
Since there is unpredictability in performance of certain species or subcombinations other than specific variants and/or homologues, the skilled artisan is unable to recognize possession of all biomolecules having no particular structure that may or may not have form a dimer when exposed to light, and when further attached to any protein of interest, capable of forming a dimer to regulate its activity, nucleic acid molecules encoding said polypeptides, any cell comprising said nucleic acid molecules, and methods of regulating the activity of any protein of interest.  Thus, searching for and/or designing photoreceptive domain pairs that form dimers and when further attached to any protein of interest, capable of forming a dimer to regulate its activity, where it is known boundary conditions such as catalytically relevant conformation transitions or allosterically communicating networks of amino acids are neither readily available nor 
The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Regarding Applicant’s remarks on the 1.132 declaration of Dr. Andrei V. Karginov which shows that kinases have conserved catalytic domains, i.e. Src, Ab1, bRaf, where a light-responsive construct of the invention inserted at an analogous position has been shown to provide light-mediated regulation of these kinases, the remarks are not persuasive.  It refer(s) only to the system described in the application and in the 1.132 declaration and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.
For at least these reasons, the 35 U.S.C. 112(a) rejections are maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-7, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pudasaini et al. (2015 Frontiers in Molecular Biosciences 2(18):  15 pages; previously cited) in view of Chichili et al. (2013 Protein Science 22:  153-167; previously cited).  Pudasaini et al. disclose optogenetic approaches allow researchers to dictate biological signaling with exquisite spatial and temporal precision (p. 1).  Pudasaini et al. disclose existing LOV (Light-Oxygen-Voltage)-based tools exploit one of two possible mechanisms, including where an effector molecule is split into two inactive components and light-activation induces LOV-mediated dimer formation to activate the effector molecule (p. 9, Figure 3(B)).  Pudasaini et al. reasonably disclose the LOV domains are linked to the effector molecules (Figure 3(B)).  Pudasaini et al. do not explicitly teach a flexible linker attaching the LOV domains.
Chichili et al. disclose linkers or spacers are short amino acid sequences created in nature to separate multiple domains in a single protein (p. 153).  The advent of recombinant DNA technology made it possible to fuse two interacting partners with the introduction of artificial linkers; Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers; the lengths of linkers vary from 2 to 31 amino acids optimized for each condition so that the linker does not impose any constraints on the conformation or interactions of the linked partners (p. 153).  Linking binding partners using an artificial linker will increase the proximity between the interacting partners and preserve the natural interaction; most of the artificial linkers used to generate chimeric proteins are rich in Gly residues (table 1), including Ser, and include the amino acid linker motif GSGSGS (p. 154, also table 1).

Regarding instant claim 2, Pudasaini et al. disclose VVD (Vivid) is a sLOV protein from Neurospora crassa (p. 2, 10-11).  Pudasaini et al. disclose light-driven dimer formation ideally suits VVD for optogenetic control of protein:protein interaction (p. 11).  Therefore, it would have been obvious to arrive at a LOV domain of N. crassa VIVID protein for at least the first or second photoreceptive domain.
Regarding instant claims 3-4, Chichili et al. disclose Gly-rich linkers have been proven useful for forming stable protein-protein complexes and to form stable covalently linked dimers; 
Regarding instant claims 5, 17, as noted above, Pudasaini et al. disclose the LOV domains are linked to the effector molecules (Figure 3(B)).  Chichili et al. disclose the benefits of flexible linkers.  Therefore, it would have been obvious to also incorporate flexible linkers between the photoreceptive domains and a target protein of interest.
Regarding instant claims 6, 18, Pudasaini et al. disclose optogenetic devices for allosteric regulation including light-driven activators of signaling, e.g. histidine kinases (p. 2).  Therefore, it would have been obvious to arrive at a protein of interest being kinase.
Regarding instant claims 11-16, as noted above, Pudasaini et al. disclose optogenetic devices for allosteric regulation including light-driven activators of signaling, e.g. histidine kinases (p. 2).  As noted above, Pudasaini et al. disclose a system comprising an effector molecule split into two inactive components and linked to LOV domains induced to dimer formation by light activation and Chichili et al. disclose the benefits of flexible linkers to affect dimer formation.  Therefore, it would have been obvious to arrive at a method of regulating the activity of a protein of interest comprising inserting into a functional domain of a protein of interest, a first LOV domain and a second LOV domain that are operatively linked by a flexible linker, to thereby produce a fusion protein, and exposing the fusion protein to an effective dose of light to induce dimer formation of the LOV domains and thereby regulate the activity of the protein of interest, where the protein of interest is a kinase.
.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pudasaini et al. (2015 Frontiers in Molecular Biosciences 2(18):  15 pages; previously cited) in view of Chichili et al. (2013 Protein Science 22:  153-167; previously cited) and Riedler et al. (WO 2015086818; cited as US 20160326219 on IDS 01.14.20, previously cited).  The teachings of Pudasaini et al. and Chichili et al. over at least instant claims 1-7, 11-18, are noted above.  
Riedler et al. also disclose chimeric fusion proteins comprising light activated protein domain (i.e. LOV domain), nucleic acids encoding said chimeric fusion proteins, and cells comprising said nucleic acids encoding said chimeric fusion proteins (at least p. 1, 14-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at a polynucleotide molecule encoding the light-responsive system of Pudasaini et al. and Chichili et al. noted above, vectors comprising said polynucleotide molecule, and an isolated cell encoding said light-responsive system (instant claims 8-10).  The motivation to do so is given by the prior art, which disclose it is known nucleic acids encode proteins; therefore, it would have been obvious to arrive at nucleic acids encoding the light-responsive system of Pudasaini et al. and Chichili et al. and cells comprising said nucleic acids.

Reply:  Applicant’s amendments/remarks have been considered but they are not persuasive.
Applicant asserts that Chichili teaches that, in the context of dimer formation, a covalently linked HIV-PR dimer is more stable than the natural HIV-PR dimer.  See the paragraph spanning pages 162- 163 of Chichili.  By comparison, the instant construct allows for light-mediated allosteric regulation of kinase, phosphatase or recombinase activity, which is reversible, i.e., the dimer formed by the first and second photoreceptive polypeptide domain is not stable.  See Examples 1 and 2.  Notably, this wholly unexpected feature of the claimed construct provides precise temporal control of protein activity using blue light, which minimizes side effects and simplifies manipulation of signaling.  This approach enables regulation of enzyme activity far faster than genetic manipulation and enables manipulation of highly dynamic cellular processes.  See paragraph [00100] of the instant specification.  Therefore, while the Examiner asserts that Chichili provides the Gly-rich linkers for forming stable protein-protein complexes and stable covalently linked dimers, the teachings of this reference do not provide any guidance or motivation to produce a light- responsive construct that achieves reversible, allosteric regulation of kinase, phosphatase or recombinase activity.
Applicant’s remarks are not persuasive.  It is disclosed in the instant specification that the “LOV” domain superfamily is a group of light-sensing domains that bind flavins as prosthetic groups and act as reversible photoswitches in bacteria, fungi and plants.  When exposed to blue light (440-473 nm) LOV domains undergo a conformation change, leading to allosteric control of effector domains (application publication paragraph 0025).  
450…the photocycle is thermally reversible in the dark (p. 2).
Therefore, “reversible” is not referring to the stability of the dimer formed between the LOV domains but rather to its activity and ability as a light driven switch.
Applicant appears to be confusing the activity of the LOV domains (or photoreceptive polypeptide domain) as reversible photoswitches with its stability. 
While Chichili et al. disclose that Gly-rich linkers form stable dimers, it is disclosed that the linker does not impose any constraints on the conformation or interactions of the linked partners (p. 15) and linked binding partners will preserve the natural interaction (p. 154).
Therefore, one of ordinary skill would have reasonable expectation that linked LOV domains will maintain their natural interactions of being activated (or forming dimers) by light and then being reversible in the dark.  See also Fig. 3 of Pudasaini et al. depicting LOV domains in the dark (inactive) and light activation inducing LOV domains to dimerize.
As noted above, Pudasaini et al. disclose existing LOV-based tools exploit one of two possible mechanisms, including where an effector molecule is split into two inactive components and light-activation induces LOV-mediated dimer formation to activate the effector molecule (p. 9, Figure 3(B)).  Pudasaini et al. reasonably disclose the LOV domains are linked to the effector molecules (Figure 3(B)).  Pudasaini et al. disclose the systems are optogenetic devices for allosteric regulation of proteins.  Pudasaini et al. differ from the claimed invention by not reciting a flexible linker attaching the LOV domains.
It is disclosed Gly-rich linkers are naturally occurring separators, connecting domains within proteins while allow[ing] discrete functions of the domains; this system has now been 
As noted above, LOV domains are interacting partners and light activation induces LOV-mediated dimer formation.
Therefore, one of ordinary skill would have reasonable motivation to incorporate a flexible linker as suggested by Chichili et al. between the first and second photoreceptive domains disclosed in Pudasaini et al. because there is interest in inducing dimer formation of the domains and linking binding partners will increase the proximity of the interacting partners and preserve the natural interaction.  
Since Chichili et al. disclose that the linker does not impose any constraints on the conformation or interactions of the linked partners and preserves its natural interaction, one of ordinary skill would have reasonable expectation that linked LOV domains will maintain their natural ability as reversible photoswitches.
As also noted in the 103 rejection above, Pudasaini et al. disclose optogenetic devices for allosteric regulation including light-driven activators of signaling, e.g. histidine kinases (p. 2).
Therefore, Applicant’s remarks that the teachings of the prior art do not provide any guidance or motivation to produce a light- responsive construct that achieves reversible, allosteric regulation of kinase, phosphatase or recombinase activity are not persuasive.
Applicant asserts that while Pudasaini reviews different light-regulated domains, including the VVD homodimer, there is no suggestion or guidance for including a flexible linker between individual domains.  Based upon the teachings of Pudasaini, the skilled artisan would conclude that the mere presence of two light-regulated domains is sufficient for In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02.
Applicant’s remarks and the 1.132 declaration of Dr. Karginov have been considered but they are not persuasive.  While Pudasaini et al. do not explicitly teach a linker between the LOV domains, Pudasaini et al. is cited with at least Chichili et al., which disclose that linking binding partners using an artificial linker will increase the proximity between the interacting partners and preserve the natural interaction.  As noted above, Pudasaini et al. disclose LOV domains are interacting partners that dimerize when exposed to light and reverse dimer formation in the dark state.  Therefore, one of ordinary skill would have reasonable motivation to incorporate a flexible linker as suggested by Chichili et al. between the first and second photoreceptive domains disclosed in Pudasaini et al. because there is interest in inducing dimer formation of the domains and linking binding partners will increase the proximity of the interacting partners and preserve the natural interaction.  

Further, Applicant’s superior activity in allosterically regulating the activity of a protein of interest would have been expected because in this instance, it is already disclosed in the prior art that linking binding partners using an artificial linker will increase the proximity between the interacting partners and preserve the natural interaction.  Therefore one of ordinary skill would have reasonable expectation that linked LOV domains will better preserve and/or maintain their natural ability as reversible photoswitches.
Regarding Applicant’s remarks that while it is suggested that there is interest in inducing dimer formation of the domains and linking binding partners will increase the proximity of the interacting partners and preserve the interactions, Pudasaini does not indicate any motivation for increasing the proximity of the interacting partners or preserving the interactions, the remarks are not persuasive.  In at least Fig. 3, Pudasaini et al. fairly disclose that the proximity of the LOV domains have to be close to activate the effector molecule and/or inactivate the molecule.
Regarding Applicant’s remarks that the examiner has not explained why an ordinary artisan would have selected the linkers of Chichili to modify the photoreceptor domains of Pudasaini, the remarks are not persuasive for the reasons already noted above.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this instance, it would have been obvious to arrive at the claimed invention in view of the teachings of the prior art noted above.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656